Citation Nr: 1104086	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  09-49 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
a right foot ulcer.  

2.  Entitlement to an initial rating in excess of 10 percent for 
a left foot ulcer.

3.  Entitlement to an initial rating in excess of 10 percent for 
posttraumatic stress disorder (PTSD)

4.  Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus, type II.

5.  Entitlement to service connection for hypertension, claimed 
as secondary to service-connected diabetes mellitus. 

6.  Entitlement to service connection for right ear hearing loss 
disability.

7.  Entitlement to service connection for left ear hearing loss 
disability.

8.  Entitlement to service connection for tinnitus.

9.  Entitlement to service connection for erectile dysfunction, 
claimed as secondary to service connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1965 to October 
1967.

These matters are before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

The issues of entitlement to higher initial ratings for ulcers on 
the feet; entitlement to service connection for hypertension; and 
entitlement to service connection for erectile dysfunction are 
addressed in the REMAND that follows the ORDER section of this 
decision.



FINDINGS OF FACT

1.  In June 2010, prior to the promulgation of a decision in the 
appeal, the Veteran notified the Board that he was withdrawing 
his appeal for entitlement to an initial rating in excess of 10 
percent for PTSD and entitlement to an initial rating in excess 
of 20 percent for diabetes mellitus, type II.

2.  Hearing loss disability in the left ear has not been present 
at any time during the pendency of this claim.  

3.  Excessive noise exposure in service contributed to the 
Veteran's development of hearing loss disability in the right ear 
and tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the 
appellant on the issues of entitlement to an initial rating in 
excess of 10 percent for PTSD and entitlement to an initial 
rating in excess of 20 percent for diabetes mellitus, type II 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2010).

2.  Right ear hearing loss disability was incurred in active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.385 (2010).

3.  Left ear hearing loss disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2010).

4.  Tinnitus was incurred in active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing or at a hearing on appeal at any time before 
the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or his authorized 
representative.  38 C.F.R. § 20.204.  At the June 2010 hearing on 
appeal, the appellant withdrew his appeal for entitlement to an 
initial rating in excess of 10 percent for PTSD and entitlement 
to an initial rating in excess of 20 percent for diabetes 
mellitus.  Hence, there remains no allegation of error of fact or 
law for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal for those benefits.  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  The Court further held that VA 
failed to demonstrate that "lack of such a pre-AOJ-decision 
notice was not prejudicial to the appellant, see 38 U.S.C.A. 
§ 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, 
Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that 
'[i]n making the determinations under [section 7261(a)], the 
Court shall...take due account of the rule of prejudicial 
error')."

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

With respect to the claims for service connection for right ear 
hearing loss disability and tinnitus, the Board notes that the 
Veteran has been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date elements 
of his claims.  In addition, the evidence currently of record is 
sufficient to substantiate his claim.  Therefore, no further 
development is required under 38 U.S.C.A. §§ 5103, 5103A or 38 
C.F.R. § 3.159.

With respect to the claim for service connection for left ear 
hearing loss disability, the record reflects that the Veteran was 
provided all required notice by letter mailed in December 2007, 
prior to the initial adjudication of the claim.  In addition, the 
Veteran's service treatment records and pertinent post-service 
treatment records have been obtained.  In addition, the Veteran 
was afforded an appropriate VA examination.  Neither the Veteran 
nor his representative has identified any outstanding, existing 
evidence that could be obtained to substantiate the claim.  The 
Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in disability 
was contracted in the line of duty coincident with active 
service, or if preexisting such service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when the speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

In the case of any Veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization of 
the United States during a period of war, campaign, or 
expedition, the Secretary shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the Veteran. Service-
connection of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b).

Analysis

The Veteran claims that he has hearing loss and tinnitus related 
to his active service.  During his June 2010 hearing, the Veteran 
specifically asserted that he served as a cannoneer and a gunner 
during service, and was unable to use hearing protection as he 
would not have been able to hear commands.  The Veteran also 
asserted that his tinnitus in the right ear began about the same 
time.  

As noted above, for VA compensation purposes, impaired hearing 
will be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when the speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

Service treatment records show that audiometric testing conducted 
in August 1965, and in October 1967 revealed no hearing 
disability in either ear as defined by 38 C.F.R. § 3.385.  

There is no post-service medical evidence of hearing loss 
disability prior to the March 2008 VA examination.  In fact, an 
October 2007 treatment record from Westgate Family Physicians 
notes grossly normal hearing.

During the March 2008 VA audiological examination, the examiner 
noted that the Veteran was a combat Veteran that had received  
shrapnel wounds to the chest and left hand.  Prior to the 
military service, the Veteran worked in a textile mill finishing 
department for one year without ear protection.  Post-service, 
the Veteran worked for several years in a textile mill without 
ear protection as well as did railroad work from 1974 to 2007 as 
a freight car inspector and welder during which he did wear 
hearing protection.  There was also a history of recurrent 
tinnitus with an onset of less than 25 years.

Audiologic testing revealed pure tone thresholds in the right ear 
of 35, 30, 40, and 70 at 500, 1000, 2000, and 4000 Hertz, and 
thresholds of 25, 25, 20, and 35 decibels at 500, 1000, 2000, and 
4000 Hertz, respectively, in the left ear.  Speech discrimination 
scores were 36 percent in the right ear and 96 percent in the 
left ear.  The examiner provided a diagnosis of bilateral 
sensorineural hearing loss that was mild to severe.  The examiner 
stated that based upon the review of the claims folder, the 
Veteran's bilateral hearing loss and right ear tinnitus were less 
likely than not caused by or a result of noise trauma during 
active service.  The examiner noted that the Veteran's hearing 
was normal through 6000 Hertz on his entrance examination.  
Examination at discharge showed normal hearing through 4000 
Hertz.  Extensive noise exposure was reported in both textile 
mills (without hearing protection) and for thirty three years 
working with the railroad with participation in an OSHA noise 
program with noise protection.  The examiner stated that the 
greater loss in the right ear with tinnitus would be suggested by 
gunfire during service; however, the exit hearing evaluation did 
not support that rationale.  

The foregoing VA examination disclosed that the Veteran did not 
have sufficient hearing impairment in the left ear to qualify as 
a disability for VA compensation purposes.  In addition, there is 
no other evidence indicating that the Veteran has sufficient 
hearing impairment in the left ear to qualify as a disability.  
Therefore, service connection is not warranted for this claimed 
disability.  

The VA examination did establish the presence of tinnitus and 
hearing loss disability in the right ear.  While the examiner 
provided an opinion against the claims, the Board has not found 
the rationale for the opinion to be persuasive.  In essence the 
examiner appears to be linking the right ear hearing loss 
disability and tinnitus to post-service noise exposure, solely on 
the findings on the service discharge examination.  Since the 
evidence establishes that the Veteran's right ear hearing loss 
disability and tinnitus are etiologically related to noise 
exposure, the Board resolves reasonable doubt in the Veteran's 
favor and finds that noise exposure in service also contributed 
to the Veteran's development of these disabilities.


      (CONTINUED ON NEXT PAGE)


ORDER

Service connection for right ear hearing loss disability is 
granted.

Service connection for tinnitus is granted. 

Service connection for left ear hearing loss disability is 
denied.

The appeal for an initial rating in excess of 20 percent for 
diabetes mellitus, Type II is dismissed.

The appeal for an initial rating in excess of 10 percent for PTSD 
is dismissed.


REMAND

The Veteran was most recently afforded a VA examination to 
determine the current degree of severity of the right and left 
foot ulcers in May 2008.  During his June 2010 hearing, the 
Veteran stated that his foot ulcers had worsened since his last 
VA examination.  Therefore, the Board has determined that the 
Veteran should be afforded another VA examination to determine 
the current degree of severity of his left and right foot ulcers.  

With regards to the claim for service connection for 
hypertension, the Board notes that the May 2008 VA examiner 
indicated that hypertension was diagnosed in 2006, at the same 
time as the diagnosis of diabetes mellitus was made.  However, 
the examiner did not opine as to whether the Veteran's 
hypertension was caused by or related to the Veteran's diabetes 
mellitus.

Regarding the Veteran's claim for service connection for erectile 
dysfunction, the Board notes that the May 2008 VA examiner noted 
a diagnose of erectile dysfunction that was not caused by 
diabetes mellitus, as the disorder pre-existed the Veteran's 
diabetes mellitus by 10 to 12 years.  However, the examiner did 
not address whether the Veteran's diabetes mellitus aggravated 
the erectile dysfunction.  Moreover, the Veteran submitted a 
statement from his private physician stating that the Veteran's 
erectile dysfunction was most likely due to diabetes.  
Unfortunately, the physician did not provide a rationale for his 
opinion, nor did he address the May 2008 VA examiner's statement 
that the erectile dysfunction predated the diagnosis of diabetes 
mellitus by 10 to 12 years.  

As such, a VA examination and opinion should be obtained in order 
to address the etiology of these disabilities.  See 38 U.S.C.A. 
§ 5103A(d)(2).  The Board is also of the opinion that the medical 
questions presented in this case require the expertise of a 
physician.

Finally, the Veteran indicated that he continued to receive 
treatment for his foot disorders from his private podiatrist, 
R.G.B., DPM.  The most recent records in the claims folder are 
dated in April 2008.  Thus, while this case is in remand status, 
the originating agency should obtain any outstanding records 
pertaining to treatment of the disorders during the initial 
rating period.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.	The RO/AMC should undertake appropriate 
development to obtain a copy of any 
outstanding records pertaining to 
treatment of the Veteran's bilateral 
foot ulcers during the initial rating 
period, to include any pertinent medical 
records from Dr. B., for the period 
since April 2008.

2.	Then, the RO/AMC should arrange for the 
Veteran to be scheduled for a VA 
examination by a VA podiatrist to 
ascertain the current severity and 
manifestations of his service-connected 
bilateral foot ulcers.  The claims 
folder must be made available to and 
reviewed by the examiner, and any 
indicated studies should be performed.  
The RO/AMC should ensure that the 
examiner provides all information 
required for rating purposes.

3.	The Veteran should be afforded a VA 
examination by a VA physician with 
sufficient expertise to determine the 
etiology of the Veteran's hypertension.  
The claims file must be provided to and 
reviewed by the examiner.  

Based on the review of the record and 
the examination results, the physician 
should provide an opinion as to whether 
there is a 50 percent or better 
probability that the Veteran's 
hypertension was caused or permanently 
worsened by his service-connected 
diabetes mellitus.  The rationale for 
the opinion must also be provided. 

4.	The Veteran should be afforded a VA 
examination by a VA physician with 
sufficient expertise to determine the 
etiology of the Veteran's erectile 
dysfunction.  The claims file must be 
provided to and reviewed by the 
examiner.  

Based on the review of the record and 
the examination results, the physician 
should provide an opinion as to whether 
there is a 50 percent or better 
probability that the Veteran's erectile 
dysfunction was caused or permanently 
worsened by his service-connected 
diabetes mellitus.  The rationale for 
the opinion must also be provided. 

5.	The RO/ AMC should also undertake any 
other development it determines to be 
warranted.

6.	Then, the RO/AMC should readjudicate the 
Veteran's claims.  If the benefits 
sought on appeal are not granted to the 
Veteran's satisfaction, he and his 
representative should be provided an 
appropriate supplemental statement of 
the case and given the requisite 
opportunity to respond before the case 
is returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.

The Veteran need take no action until he is otherwise notified, 
but he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



_____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


